DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
The limitation “the relative polarity” in claim 4, line 3 should be “a relative polarity”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 28-31 of U.S. Patent No. 9,390,792. Although the claims at issue are not identical, they are not patentably distinct from each other claims 1-20 are either anticipated by, or would have been obvious over, the reference claims. 
Regarding claim 1: Claim 28 of the patent recites an apparatus comprising:
an address decoder configured to select an access line in a memory array by coupling the access line to a first or second select line;
a control logic circuit configured to provide a polarity signal to the address decoder;
a write circuit configured to write data to memory' cells associated with the access line selected by the address decoder; and
a read circuit configured read data from the memory cells associated with the access line selected by the address decoder.
Regarding claim 2: Claim 30 recites the apparatus of claim 1, wherein a relative polarity of the first and second select lines may change.
Regarding claim 3: Claim 31 recites the memory of claim 2, wherein a current may flow through the memory cells associated with the access line in different directions, based at least in part, on the polarity signal.
Regarding claim 4: Claim 7 of the patent recites the apparatus of claim 1, further comprising a second address decoder configured to select a second access line in the memory array by coupling the second access line to a third or fourth select line, wherein the relative polarity of the third and fourth select lines may change.
Regarding claim 5: Claim 28 of the patent recites the apparatus of claim 1, wherein the write circuit is configured to provide the write data to the memory cells.

Regarding claim 7: Claim 23 of the patent recites a method comprising:
receiving address information corresponding to an access line;
receiving a polarity signal;
coupling the access line to at least one of a first select line or a second select line, based, at least in part, on the address information and the polarity signal having a first logic level;
performing a first memory operation on memory cells associated with the access line; and
switching the coupling of the access line to the at least one of the first select line or the second select line, based, at least in part, on the address information and the polarity signal having a second logic level.
Regarding claims 8-20: It would have been obvious to one of ordinary skill in the art to recognize that the apparatus and the memory of claims 1-22 and 28-31 of the patent can be used to perform the method of claims 8-20.
Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,786,366. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-3 and 5-20 are either anticipated by, or would have been obvious over, the reference claims.
Regarding claim 1: Claim 1 of the patent recites an apparatus comprising:

a control logic circuit configured to provide a polarity signal to the address decoder (claim 1, line 2);
a write circuit configured to write data to memory cells associated with the access line selected by the address decoder; and
a read circuit configured read data from the memory cells associated with the access line selected by the address decoder.
The write and read circuits are inherent in a memory device to write and read data to and from the memory cell. 
Regarding claim 2: Claims 1 of the patent recites the apparatus of claim 1, wherein a relative polarity of the first and second select lines may change (claim 1, a first polarity signal and a second polarity signal).
Regarding claim 3: Claims 1, 2, 6 and 7 of the patent recites the memory of claim 2, wherein a current may flow through the memory cells associated with the access line in different directions, based at least in part, on the polarity signal.
Regarding claim 5: Claim of the patent recites the apparatus of claim 1, wherein the write circuit is configured to provide the write data to the memory cells.
It is inherent that a write circuit provides the write data to the memory cells.
Regarding claim 6: Claim 1 of the patent recites the apparatus of claim 1, wherein the first select, line has a voltage level different than a voltage level of the second select line (claim 1, lines 23-30).
Regarding claim 7: Claim 18 of the patent recites a method comprising:

receiving a polarity signal (claim 18, lines 2-3);
coupling the access line to at least one of a first select line or a second select line, based, at least in part, on the address information and the polarity signal having a first logic level;
performing a first memory operation on memory cells associated with the access line; and
switching the coupling of the access line to the at least one of the first select line or the second select line, based, at least in part, on the address information and the polarity signal having a second logic level.
It would have been obvious to one of ordinary skill in the art to recognize that a voltage having a first polarity and a second polarity is coupled to an access line to select and deselect the access line.
Regarding claims 8-20: It would have been obvious to one of skill in the art to recognize that the apparatus of claims 1-17 can be used to perform the method of claims 8-20.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,786,366 in view of Leconte (US 2004/0230736, hereinafter “Leconte”).
Claim 4 differs from claim 1 of the patent in reciting a second address decoder configured to select a second access line in the memory array by coupling the second access line to a third or fourth select line, wherein the relative polarity of the third and fourth select lines may change. However, Leconte discloses a second decoder .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,163,501. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by, or would have been obvious over, the reference claims (see the double patenting rejections above).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 1,0854,286. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 areeither anticipated by, or would have been obvious over, the reference claims (see the double patenting rejections above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leconte et al..

an address decoder (Fig. 6, GPGENi and paragraph [0056]) configured to select an access line (Fig. 4, WLij) in a memory array by coupling the access line to a first or second select line (SPj (paragraph [0112], line 2 or DECj (paragraph [0071], line 2);
a control logic circuit (Fig. 3B, SEQ, paragraph [0081], lines 3-4 and paragraph [0084], lines 4-5) configured to provide a polarity signal (INVSEL, Tables 2 and 3) to the address decoder (paragraph [0084], lines 8-9);
a write circuit configured to write data to memory cells associated with the access line selected by the address decoder; and
a read circuit configured read data from the memory cells associated with the access line selected by the address decoder (paragraph [0084]).
Regarding claim 2: Leconte discloses the apparatus of claim 1, wherein a relative polarity of the first and second select lines may change (from 0 to 1 or vice versa).
Regarding claim 3: Leconte discloses the memory of claim 2, wherein a current may flow through the memory cells associated with the access line in different directions, based at least in part, on the polarity signal (Fig. 6 shows GPi is based on INVSEL and GPi controls the current flow through the memory cells by transistors TP1 and TN1).
Regarding claim 4: Leconte discloses the apparatus of claim 1, further comprising a second address decoder configured to select a second access line in the memory array by coupling the second access line to a third or fourth select line, wherein the relative polarity of the third and fourth select lines may change (paragraph [0066], lines 1-3).

Regarding 6: Leconte discloses the apparatus of claim 1, wherein the first select line has a voltage level different than a voltage level of the second select line (Fig. 4).
Regarding claim 7: Leconte discloses a method comprising:
receiving address information (Fig. 1, ADR) corresponding to an access line;
receiving a polarity signal (Fig. 6, INVSEL, Abstract, line 2);
coupling the access line to at least one of a first select line or a second select line, based, at least in part, on the address information and the polarity signal having a first logic level (Fig. 6, when INVSEL is 1, GPi is 0, WLij is 1 (see Fig. 4));
performing a first memory operation on memory cells associated with the access line; and
switching the coupling of the access line to the at least one of the first select line or the second select line, based, at least in part, on the address information and the polarity signal having a second logic level (Fig. 6, when INVSEL is 0, GPi is 1, WLi,j is 0 (see Fig. 4)).
Regarding claims 8 and 9: Leconte discloses the method of claim 7, further comprising performing a second memory operation after switching the coupling of the access line (the word line must be unselected after a write operation before performing a read operation, paragraph [0084], lines 1-4).
Regarding claim 10: Leconte discloses the method of claim 8, wherein the second memory operation is performed on the memory cells associated with the access line (the memory cells associated with the word line).

Regarding claim 13: Leconte discloses the method of claim 7, further comprising receiving second address information corresponding to a second access line associated with the address decoder circuit; and
coupling the second access line to at least one of the first select line or the second select line, based, at least in part, on the polarity signal having the first logic level (Fig. 4 and Fig. 6).
Regarding claim 14: Leconte discloses the method of claim 13, further comprising switching the coupling of the second access line to the at least one of the first select line or the second select line, based, at least in part, on the address information and the polarity signal having the second logic level (Fig. 4).
Regarding claim 15: Leconte discloses the method of claim 14, wherein switching the coupling of the access line and the second access line is performed simultaneously (Fig. 4 and Fig. 6, one selected word line and one non-selected word line).
Regarding claim 16: Leconte discloses a method comprising:
receiving address information (Fig. 6) corresponding to first and second access lines associated with an address decoder circuit, the address information based on the address being decoded;

performing a first memory operation on memory ceils associated with the access line; and
switching the coupling of the first, access line to the second select line and the second access line to the first select line, based, at least in part, on the address information having a second logic level (Fig. 4 and see the rejection of claim 1).
Regarding claims 17 and 18: Leconte discloses the method of claim 16, further comprising performing a second memory operation responsive to switching the coupling of the first access line to the second select line and the second access line to the first select line (see the rejection of claims 8 and 9).
Regarding claims 19 and 20: Leconte discloses the method of claim 16, wherein coupling the first access line to the first select line and the second access line to the second select line results in current flow through a memory cell in a first direction and
wherein switching the coupling of the first access line to the second select line and the second access line to the first select line includes switching a voltage across the memory cell to cause current to flow through the memory cell in a second direction different from the first direction (Fig. 4 shows when GPi is 0, TP1 is on an the current on WLi,j is from left to right, and Vi,j is high, for another Di+1,j, GPi+1 is 1, TN1 of Di+1,j is on, the current on WLi+1,j is from left to right).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.